Citation Nr: 0521676	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for genitourinary cancer 
(transitional cell carcinoma) of the bladder and kidney, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in April 2004.


FINDING OF FACT

Genitourinary cancer (transitional cell carcinoma) of the 
bladder and kidney was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
genitourinary cancer (transitional cell carcinoma) of the 
bladder and kidney  otherwise related to the veteran's active 
duty service, including exposure to herbicides.


CONCLUSION OF LAW

Genitourinary cancer (transitional cell carcinoma) of the 
bladder and kidney was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2001 and May 2004 letters, VA informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board finds that these documents, when taken 
together, fulfilled VA's duty to notify, including the duty 
to notify the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
examination reports.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded a VA examination, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from genitourinary cancer (transitional cell 
carcinoma) of the bladder and left kidney resulting from 
Agent Orange exposure during his Vietnam service or resulting 
from genitourinary complaints noted in service.  The Board 
first turns to the issue of Agent Orange exposure.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

The Board notes that the veteran did serve in Vietnam during 
the appropriate time period and it is therefore presumed that 
he was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, for purposes of this decision, 
the Board notes that the list of diseases associated with 
exposure to certain herbicide agents does not include 
genitourinary cancer (transitional cell carcinoma) of the 
bladder or of the kidneys.  See 38 C.F.R. § 3.309(e).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

Questions regarding the correct diagnosis of a disorder and 
questions of the etiology of a disorder are clearly medical 
in nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this regard, the medical evidence of record includes a June 
2004 VA examination report.  The report notes that the 
examiner thoroughly reviewed the veteran's c-file.  The 
examiner noted the veteran's service medical records and the 
two entries relating to dysuria and left varicocele.  The 
examiner stated that neither of the incidents in service in 
any way suggest subsequent development of a transitional cell 
carcinoma.  He stated that the name transitional cell 
carcinoma refers to a specific cell type and that all urinary 
tract cancers are cancers of urothelium, the cell type which 
lines the urinary tract.  He also noted that transitional 
cells are a specific type of urothelium and that transitional 
cell carcinoma is not a sarcoma.  He stated that if 
transitional cell carcinoma were a sarcoma, it would be 
covered by fiat as an Agent Orange related malignancy.  He 
also stated that all urothelial malignancies are by 
definition epithelial in terms of cell origin type, while all 
sarcomas are mesenchymal in terms of cell origin type.  The 
examiner also stated that there are no known risk factors 
involving the plausible causes of dysuria, which, given his 
Vietnam-era medical experience was likely explained by either 
gonococcal or non-gonococcal infections of the urethra.  The 
examiner noted that such conditions were not known to lead to 
malignancy and that the incidental finding of a left 
varicocele on examination has no causal relationship 
whatsoever to subsequent diagnosis with transitional cell 
carcinoma.

The examiner went on to state that there is virtually no 
possibility that the veteran's symptoms/conditions as 
recorded in his service medical records had any causal 
relationship whatsoever with the subsequent development of 
bladder (transitional cell) carcinoma, whether the carcinoma 
involved his kidneys, bladder or any other part of the 
urinary tract.  The examiner's rationale for this opinion was 
that a bladder cancer or a kidney cancer, originating in the 
veteran in the mid-1960s would not and could not have taken 
more than 30 years to manifest to a point where diagnosis 
could be made.  These cancers, from first symptoms to 
diagnosis, rarely would involve a time frame of greater than 
five years and would never involve a timeframe on the order 
of 30-plus years.  Secondly, there is no known association 
between dysuria, a common and rather non-specific complaint, 
or varicocele (a condition of the scrotum/testes, 
geographically unrelated to the lining tissue of the urinary 
tract), and subsequent development of cancer.

The examiner also stated that there is absolutely no causal 
relationship between Agent Orange exposure and development of 
any urothelial malignancies.  His rationale for this opinion 
was that while there has been some statistical association 
between Agent Orange exposure and sarcomas (malignancies of 
mesenchymal origin), the transitional cell cancer, as noted 
above, is of urothelial (epithelial) cell origin, and these 
cancers are not associated with AO exposure when found in the 
urinary tract.  

In short, after thoroughly reviewing the veteran's c-file, 
including his current medical records and his service medical 
records, the examiner clearly states that there is no 
relationship between the genitourinary symptoms noted during 
active duty service and his current cancers and no 
relationship between Agent Orange exposure and the current 
cancers.  There are no contrary medical opinions of record.  
Thus, there is no basis for awarding service connection under 
the direct service connection provisions or under the Agent 
Orange presumptive provisions.  Finally, even assuming that 
the veteran's current cancers meet the definition of 
malignant tumors as defined by 38 C.F.R. § 3.309(a), the 
Board notes that there is no evidence of the veteran's 
cancers manifesting within a year after discharge from active 
duty service.  As such, there is no basis for awarding 
service connection for his current cancers under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

The Board sympathizes with the veteran, recognizes his combat 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
Nevertheless, after repeated review of the medical evidence 
currently of record, the Board is led to the conclusion that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).  The 
weight of the evidence is against the veteran's claim.  



ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


